UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-21214 ORTHOLOGIC CORP. (Exact name of registrant as specified in its charter) Delaware 86-0585310 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1275 W. Washington Street,Suite 101, Tempe, Arizona (Address of principal executive offices) (Zip Code) (602) 286-5520 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨YesxNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 40,775,411 shares of common stock outstanding as of April 30, 2010. 1 ORTHOLOGIC CORP. (dba Capstone Therapeutics) (A Development Stage Company) INDEX Page No. Part I Financial Information Item 1. Financial Statements (Unaudited) Condensed Balance Sheets as of March 31, 2010 and December 31, 2009 3 Condensed Statements of Operations for the three months ended March 31, 2010 and 2009 4 Condensed Statements of Cash Flows for the three months ended March 31, 2010 and 2009 5 Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 4T. Controls and Procedures 13 Part II Other Information Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 6. Exhibits 14 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32 2 Index PART I – Financial Information Item 1.Financial Statements ORTHOLOGIC CORP. (dba Capstone Therapeutics) (A Development Stage Company) CONDENSED BALANCE SHEETS (in thousands, except share data) March 31, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Short-term investments Interest, income taxes and other current assets Total current assets Furniture and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued compensation Accrued clinical and other accrued liabilities Total current liabilities Stockholders' Equity Common Stock$.0005 par value; 100,000,000 shares authorized; 40,775,411 shares issued and outstanding in 2010 and 2009 20 20 Additional paid-in capital Accumulated deficit ($129,124 at March 31, 2010 and $126,173 at December 31, 2009, accumulated during development stage period) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to unaudited condensed financial statements 3 Index ORTHOLOGIC CORP. (dba Capstone Therapeutics) (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (in thousands, except per share data) (Unaudited) Three months ended March 31, As a Development Stage Company August 5, 2004 - March 31, 2010 OPERATING EXPENSES General and administrative $ $ $ Research and development Purchased in-process research and development - - Other - - ) Total operating expenses Interest and other income, net ) ) ) Loss from continuing operations before taxes Income tax benefit - - ) Loss from continuing operations Discontinued operations - net gain on sale of the bone device business, net of taxes of $267 - - ) NET LOSS $ $ $ Per Share Information: Net loss, basic and diluted $ $ Basic and diluted shares outstanding See notes to unaudited condensed financial statements 4 Index ORTHOLOGIC CORP. (dba Capstone Therapeutics) (A Development Stage Company) CONDENSED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Three months ended March 31, As a Development Stage Company August 5, 2004 - March 31, 2010 OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Non cash items: Deferred tax expense - - Depreciation and amortization 33 32 Non-cash stock compensation 83 79 Gain on sale of bone device business - - ) In-process research and development - - Change in other operating items: Interest, income taxes and other current assets Accounts payable ) ) ) Accrued liabilities ) ) ) Cash flows used in operating activities ) ) ) INVESTING ACTIVITIES Expenditures for furniture and equipment, net ) - ) Proceeds from sale of assets - - Cash paid for assets of AzERx/CBI - - ) Cash paid for patent assignment rights - - ) Purchases of investments ) ) ) Maturities of investments Cash flows provided by investing activities FINANCING ACTIVITIES Net proceeds from stock option exercises - - Net proceeds from sale of stock - - Common stock purchases - - ) Cash flows provided by financing activities - - NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ $ Supplemental Disclosure of Non-Cash Investing Activities AzERx and CBI AzERx/CBI Acquisitions Current assets acquired $ 29 Patents acquired Liabilities acquired, and accrued acquisition costs ) Original investment reversal ) In-process research and development acquired Common stock issued for acquisition ) Cash paid for acquisition $ See notes to unaudited condensed financial statements 5 Index ORTHOLOGIC CORP. (dba Capstone Therapeutics) (A Development Stage Company) NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS March 31, 2010 OVERVIEW OF BUSINESS Description of the business OrthoLogic Corp., dba Capstone Therapeutics, is a biotechnology company committed to developing a pipeline of novel peptides and other molecules aimed at helping patients with under-served conditions.We are focused on the development and commercialization of two product platforms:AZX100 and Chrysalin® (TP508). AZX100 is a novel synthetic 24-amino acid peptide that is believed to have smooth muscle relaxation and anti-fibrotic properties.AZX100 is currently being evaluated for medically and commercially significant applications, such as prevention or reduction of hypertrophic and keloid scarring, treatment of pulmonary fibrosis and vascular intimal hyperplasia.We filed an IND for a dermal scarring indication in 2007 and completed in 2008 Phase 1a and Phase 1b safety clinical trials supporting AZX100 safety in this indication.We commenced Phase 2 clinical trials in dermal scarring following shoulder surgery and keloid scar revision in the first quarter of 2009.In 2010 we expect to continue our Phase 2 clinical trials and perform further pre-clinical studies supporting multiple indications for AZX100.We have an exclusive worldwide license to AZX100. Chrysalin, a novel synthetic 23-amino acid peptide, is believed to produce angiogenic and other tissue repair effects in part by 1) activating or upregulating endothelial nitric oxide synthase (eNOS); 2) modulating inflammatory cytokines; 3) inhibiting apoptosis (programmed cell death); and 4) promoting angiogenesis and revascularization.Chrysalin may have therapeutic value in diseases associated with endothelial dysfunction.We own exclusive worldwide rights to Chrysalin. We have conducted clinical trials for two potential Chrysalin applications:acceleration of fracture repair and diabetic foot ulcer healing.We previously conducted a pilot clinical trial for spine fusion, and pre-clinical testing for cartilage defect repair, cardiovascular repair, dental bone repair, and tendon repair.Current efforts in support of Chrysalin are focued on identifying and exploring partnering or development collaboration opportunities for Chrysalin’s future development. Company History Prior to November 26, 2003, we developed, manufactured and marketed proprietary, technologically advanced orthopedic products designed to promote the healing of musculoskeletal bone and tissue, with particular emphasis on fracture healing and spine repair.Our product lines included bone growth stimulation and fracture fixation devices including the OL1000 product line, SpinaLogic® and OrthoFrame/Mayo, which we sometimes refer to as our “Bone Device Business.” On November 26, 2003, we sold our Bone Device Business.Our principal business remains focused on tissue repair, although through biopharmaceutical approaches rather than through the use of medical devices. 6 Index On August 5, 2004, we purchased substantially all of the assets and intellectual property of Chrysalis Biotechnology, Inc. (“CBI”), including exclusive worldwide rights to Chrysalin.We became a development stage entity commensurate with the acquisition.Subsequently, our efforts were focused on research and development of Chrysalin with the goal of commercializing our product candidates. On February 27, 2006, we purchased certain assets and assumed certain liabilities of AzERx, Inc. Under the terms of the transaction, we acquired an exclusive license for the core intellectual property relating to AZX100. Our development activities for Chrysalin and AZX100 represent a single operating segment as they share the same product development path and utilize the same Company resources.As a result, we have determined that it is appropriate to reflect our operations as one reportable segment. Through March 31, 2010, we have incurred $129 million in net losses as a development stage company. OrthoLogic Corp. commenced doing business as Capstone Therapeutics on October 1, 2008. In this document, references to “we”, “our”, the “Company”, “Capstone Therapeutics” and “Capstone”, refer to OrthoLogic Corp.References to our Bone Device Business refer to our former business line of bone growth stimulation and fracture fixation devices, including the OL1000 product line, SpinaLogic®, OrthoFrame® and OrthoFrame/Mayo. Financial Statement Presentation In the opinion of management, the unaudited condensed interim financial statements include all adjustments necessary for the fair presentation of our financial position, results of operations, and cash flows, and all adjustments were of a normal recurring nature.The results of operations for the interim periods are not necessarily indicative of the results to be expected for the complete fiscal year. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to Securities and Exchange Commission rules and regulations, although we believe that the disclosures herein are adequate to make the information presented not misleading.It is suggested that these unaudited condensed financial statements be read in conjunction with the financial statements and the notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2009.Information presented as of December 31, 2009 is derived from audited financial statements. Use of Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires that management make a number of assumptions and estimates that affect the reported amounts of assets, liabilities, and expenses in our financial statements and accompanying notes.Management bases its estimates on historical experience and various other assumptions believed to be reasonable.Although these estimates are based on management’s assumptions regarding current events and actions that may impact us in the future, actual results may differ from these estimates and assumptions. Accrued Clinical Accrued clinical represents the liability recorded on a per patient basis of the costs incurred for our human clinical trials.Total patient costs are based on the specified clinical trial protocol, recognized over the period of time service is provided to the patient.Our Phase 1a and Phase 1b clinical trials for AZX100 in dermal scarring were both commenced and completed during 2008. In the first quarter of 2009, we commenced Phase 2 clinical trials for AZX100 in keloid scar revision and dermal scarring following shoulder surgery.At March 31, 2010 and December 31, 2009, accounts payable and accrued clinical and other accrued liabilities include $1,100,000 and $1,078,000, respectively, related to the Phase 2 clinical trials. 7 Index Loss per Common Share In determining loss per common share for a period, we use weighted average shares outstanding during the period for primary shares and we utilize the treasury stock method to calculate the weighted average shares outstanding during the period for diluted shares.Utilizing the treasury stock method for the three month period ended March 31, 2010, 221,360 shares were determined to be outstanding during the period but were excluded from the calculations of diluted loss per share as they were anti-dilutive.At March 31, 2010, options and warrants to purchase 4,120,552 shares of our common stock, at exercise prices ranging from $0.42 to $7.83 per share, were outstanding. A.Investments and Fair Value Disclosures At March 31, 2010 and December 31, 2009, investments were classified as held-to-maturity securities, as we do not intend to sell the investments and it is not more likely than not that we will be required to sell the investments before recovery of their amortized cost basis, which may be maturity.Such classification requires these securities to be reported at amortized cost unless they are deemed to be other than temporarily or permanently impaired in value. A summary of the fair value and unrealized gains and losses on these securities is as follows (in thousands): March 31, 2010 Gross unrealized Gross unrealized Short-term investments Amortized cost Gain Loss Fair value Corporate Debt Securities $ $
